Rule 705. Disclosing the Facts or Data Underlying an ExpertUnless the court orders otherwise, an expert may state an opinion — and give the reasons for it — without first testifying to the underlying facts or data. But the expert may be required to disclose those facts or data on cross-examination. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1938; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 22, 1993, eff. Dec. 1, 1993; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The hypothetical question has been the target of a  great deal of criticism as encouraging partisan bias, affording an  opportunity for summing up in the middle of the case, and as complex and  time consuming. Ladd, Expert Testimony, 5 Vand.L.Rev. 414, 426–427  (1952). While the rule allows counsel to make disclosure of the  underlying facts or data as a preliminary to the giving of an expert  opinion, if he chooses, the instances in which he is required to do so  are reduced. This is true whether the expert bases his opinion on data  furnished him at secondhand or observed by him at firsthand. The elimination of the requirement of preliminary  disclosure at the trial of underlying facts or data has a long  background of support. In 1937 the Commissioners on Uniform State Laws  incorporated a provision to this effect in the Model Expert Testimony  Act, which furnished the basis for Uniform Rules 57 and 58. Rule 4515, N.Y. CPLR (McKinney 1963), provides: “Unless the court orders otherwise, questions  calling for the opinion of an expert witness need not be hypothetical in  form, and the witness may state his opinion and reasons without first  specifying the data upon which it is based. Upon cross-examination, he  may be required to specify the data * * *,” See also California Evidence Code §802; Kansas Code of Civil Procedure §§60–456, 60–457; New Jersey Evidence Rules 57, 58. If the objection is made that leaving it to the  cross-examiner to bring out the supporting data is essentially unfair,  the answer is that he is under no compulsion to bring out any facts or  data except those unfavorable to the opinion. The answer assumes that  the cross-examiner has the advance knowledge which is essential for  effective cross-examination. This advance knowledge has been afforded,  though imperfectly, by the traditional foundation requirement. Rule  26(b)(4) of the Rules of Civil Procedure, as revised, provides for  substantial discovery in this area, obviating in large measure the  obstacles which have been raised in some instances to discovery of  findings, underlying data, and even the identity of the experts.  Friedenthal, Discovery and Use of an Adverse Party's Expert Information,  14 Stan.L.Rev. 455 (1962). These safeguards are reinforced by the discretionary power of the judge to require preliminary disclosure in any event. Notes of Advisory Committee on Rules—1987 Amendment The amendment is technical. No substantive change is intended. Notes of Advisory Committee on Rules—1993 Amendment This rule, which relates to the manner of  presenting testimony at trial, is revised to avoid an arguable conflict  with revised Rules 26(a)(2)(B) and 26(e)(1) of the Federal Rules of Civil Procedure or with revised Rule 16 of the Federal Rules of Criminal Procedure,  which require disclosure in advance of trial of the basis and reasons  for an expert's opinions. If a serious question is raised under Rule 702 or  703 as to the admissibility of expert testimony, disclosure of the  underlying facts or data on which opinions are based may, of course, be  needed by the court before deciding whether, and to what extent, the  person should be allowed to testify. This rule does not preclude such an  inquiry. Committee Notes on Rules—2011 Amendment The  language of Rule 705 has been amended as part of the general restyling of the  Evidence Rules to make them more easily understood and to make style and  terminology consistent throughout the rules. These changes are intended to be  stylistic only. There is no intent to change any result in any ruling on  evidence admissibility. The  Committee deleted all reference to an “inference” on the grounds that the  deletion made the Rule flow better and easier to read, and because any  “inference” is covered by the broader term “opinion.” Courts have not made  substantive decisions on the basis of any distinction between an opinion and an  inference. No change in current practice is intended.